DETAILED ACTION
The communication 5/4/2022 has been entered and fully considered.
Claims 1-18 are pending with claim 18 being withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 2, filed 5/4/2022, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that the mold members in NETSU move only horizontally and only the vertical slider moves vertically. The Examiner agrees that NETSU teaches the mold members only move horizontally. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPUB 2011/0074057), hereinafter LEE, in view of FURLOTTI et al. (U.S. PGPUB 2008/0286083), hereinafter FURLOTTI, and Takegami et al. (U.S. 3,986,807), hereinafter TAKEGAMI.
Regarding claim 10, LEE teaches: A thermoforming station for thermoforming thermoplastic sheet-like blanks for a thermoforming line (LEE teaches a thermoforming station (13) for thermoforming articles from pre-cut thermoformable billets [Abstract; 0097; Fig. 3]), the thermoforming station comprising: a thermoforming carousel configured to rotate continuously about a central axis and which comprises a plurality of thermoforming heads which are radially spaced apart from said central axis (LEE teaches the thermoformer may have a rotating forming wheel and a plurality of form molds situated angularly about the axis of rotation of the forming wheel [0097]. LEE teaches each form mold may be radially spaced from the axis of rotation of the forming wheel of the thermoformer such that each form mold is transported about the axis of rotation (13) as the thermoformer revolves [0097; Fig. 3]), each thermoforming head being adapted to receive at least one respective heated thermoplastic sheet-like blank at a first peripheral region which is outside the thermoforming carousel (LEE teaches the billet thermoforming station (10) may include a continuous conveyor (12) with a plurality of billet carrying devices (24) attached thereto [0051]. LEE teaches the conveyor (12) may pass through one or more billet loading stations (14) where the billets (26) are placed onto the billet carrying devices (24) [0052] and are outside the carousel (13) [Fig. 3]. LEE teaches the conveyor (12) transports the billets (26) from the billet loading station (14) through a heating apparatus, such as an oven (16), where the billets are heated to a pre-designated temperature [0053].), so as to deform said sheet-like blank during the rotation of the thermoforming carousel in order to generate a container (LEE teaches from the oven (16), the conveyor (12) transports the billets (26) to a billet thermoformer (18) where the billets are formed into containers or other articles [0054]) and release said container to a second peripheral region which is outside the thermoforming carousel and is angularly spaced apart from the first peripheral region (LEE teaches the formed containers or articles may then be released from the billet thermoformer (18) onto a discharge tray (22) of the discharge system (20), which is a second peripheral region (20) angularly spaced apart from the first peripheral region (14) [Fig. 3].), wherein each thermoforming head comprises a gripping device for gripping said sheet-like blank arriving from the first peripheral region [LEE teaches a billet-retaining groove for holding the billet in the billet carrier [0064; 0070; Fig. 6], for positioning it at a thermoforming region and for releasing said container at said second peripheral region [LEE teaches the billet-retaining groove is in the billet carrier, which would inherently carry the billet preform from the loading station to the thermoforming station until the unloading station [Figs. 1 and 7].
LEE is silent as to gripping device comprising grippers, each of said thermoforming heads being associated with a dedicated upright column which is fixed to a lower support ring of the thermoforming carousel and which vertically extends with its axis parallel to the central axis, wherein said gripping device can translate along said upright column. 
LEE is silent as to a gripping device comprising grippers and wherein said gripping device can translate along said upright column. In the same field of endeavor, grippers, FURLOTTI teaches an apparatus that can include a plurality of grippers (6) with each having jaws (7) [0018]. FURLOTTI teaches the grippers can translate along an upright column as shown in Figure 2. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, by having grippers that can translate along a column, as suggested by FURLOTTI, in order to improve transportation of items [0007].
LEE and FURLOTTI are silent as to each of said thermoforming heads being associated with a dedicated upright column which is fixed to a lower support ring of the thermoforming carousel and which vertically extends with its axis parallel to the central axis. In the same field of endeavor, molding, TAKEGAMI teaches mold halves (10A, 10B) are attached to vertical rods by tubular sleeves (9A, 9B) and each mold (6) comprises a frame (7) that is integral with a turntable (5) [Col. 2, lines 61-66]. TAKEGAMI shows the mold extends with its axis parallel to the central axis of the turntable as shown in Figures 1-3. TAKEGAMI teaches supports (13A, 13B) are used to hold the mold halves (10A, 10B), which Examiner is interpreting as grippers [Col. 3, lines 15-20]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE and FURLOTTI, by having a mold on an upright column attached to the turntable, as suggested by TAKEGAMI, in order to stretch the product uniformly and articles of good quality can be produced [Col. 2, lines 10-16].
Regarding claim 11, LEE teaches: wherein each thermoforming head comprises: - a bell thermoforming assembly (plunger housing (158) [0102]) equipped at least with a thermoforming drawing device (plunger (156) [0103]) and means for actuating the thermoforming drawing device (LEE teaches the plunger is actuated to press the billet (164) into the cavity (12) [0103]), the latter being adapted to form a container by drawing the sheet-like blank (LEE teaches as the conveyor and the form mold (150) rotates about the axis of rotation of the thermoformer, the form mold is lowered to engage the top surface of the billet carrier (160) as depicted in stage B in Figure 16 [0102; Fig. 16]. LEE teaches various mechanical or electro-mechanical devices may be employed to actuate the translational movement of the form mold (150) [0102]. LEE teaches the plunger is actuated to press the billet into the cavity of the form mold (150) [0103]. LEE teaches the plunger is actuated into the form mold to form the desired shape [0098]); - a mold to allow the deformation of the sheet-like blank until it reaches a desired shape of the container (LEE teaches a form mold (150) [0102]), said mold being movable at least between a position in which it is arranged close to the bell thermoforming assembly and a position in which it is arranged away from the bell thermoforming assembly (LEE shows the form mold (150) is moved between an open and closed position [Fig. 16; 0101]); -said upright column.
LEE is silent as to an upright column. In the same field of endeavor, molding, NETSU teaches molds (29) includes molding dies (30, 31) that are opened and closed laterally by the mold opening/closing mechanism (33) comprised of the link mechanism [0188]. The mold opening/closing mechanism (33) includes a vertical moving shaft (98) [0188; Fig. 7]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, by having gripping arms to opening and close the molds on a turntable, as suggested by NETSU, in order to transport the preforms and molded products reliably and efficiently [0203].
Regarding claim 13, TAKEGAMI further teaches: wherein the gripping device comprises: - a guide sleeve configured to slide on the upright column (TAKEGAMI teaches tubular sleeves (9A, 9B)), and a movement cam- following roller, which cooperates with a dedicated fixed cam in order to cause the vertical translation along the upright column of the gripping device (NETSU teaches the raising and lowering of the vertical shaft are carried out by a vertical moving cam mechanism (110) and the vertical moving cam mechanism includes a cam follower (111) [0191]); - said grippers for supporting the sheet-like blank, an actuation mechanism to which the grippers are articulated, and a gripper actuation cam-following roller, which in turn is functionally connected to the actuation mechanism and cooperates with a dedicated fixed cam in order to determine the opening and closing of the grippers (NETSU teaches the raising and lowering movement of the vertical moving shaft (98) are converted to sliding movement of the slider (100), and the sliding movement of the slider is converted via the pair of operation arms (103, 104) to the opening and closing movement of the mold support members (94, 95) that support the left and right molding dies (30, 31) [0196; 0190]).
Regarding claim 13, FURLOTTI further teaches: wherein the gripping device comprises: - a guide sleeve configured to slide on the upright column (NETSU teaches a slider (100) and the vertical moving shaft (98) are connected [0188]), and a movement cam- following roller, which cooperates with a dedicated fixed cam in order to cause the vertical translation along the upright column of the gripping device (FURLOTTI teaches a cam (17) preferably engages a wheel (18, which Examiner is interpreting as fam-following roller) to actuate a transmission (13) [0019]); - said grippers for supporting the sheet-like blank (FURLOTTI teaches the grippers are for holding the containers [0018]), an actuation mechanism to which the grippers are articulated (FURLOTTI teaches a lever mechanism (10) [0019]), and a gripper actuation cam-following roller, which in turn is functionally connected to the actuation mechanism and cooperates with a dedicated fixed cam in order to determine the opening and closing of the grippers (FURLOTTI teaches transmission (13) preferably rotates shaft (9), which can activate a lever mechanism (10) for opening and closing one or more, preferably two jaws (7) [0019]. FURLOTTI teaches the cam (17), the wheel (18), the transmission (13) and lever mechanism all work together to open the jaws [0019]).
FURLOTTI is silent as to a guide sleeve configured to slide on the upright column. In the same field of endeavor, molding, TAKEGAMI teaches tubular sleeves (9A, 9B) on an upright column [Fig. 2; Col. 2, lines 61-66]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FURLOTTI, by having a sleeve on the column, as it’s a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Regarding claim 14, LEE teaches: wherein the bell thermoforming assembly is fixed with respect to the upright column and comprises a bell inside (LEE teaches a plunger (156) is actuated to press the billet (164) [0103]) which said thermoforming drawing device is moved alternately (LEE shows the plunger moves alternately [Fig. 16]), being moved by means for actuating the thermoforming drawing device (LEE teaches various mechanical or electro-mechanical devices may be employed to actuate the translational movement of the form mold (150), including various cam and follower systems and servo devices [0102]. LEE teaches each plunger may correspond to one of the form molds such that when the plunger is actuated, it may extend through the billet carrier and press into the form mold to form the desire shape [0098]).
LEE is silent as to the thermoforming assembly is fixed with respect to the upright column. In the same field of endeavor, molding, TAKEGEMI teaches the molds are opened and closed laterally on an upright column [Figs 2-3]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE and FURLOTTI, by having a mold on an upright column attached to the turntable, as suggested by TAKEGAMI, in order to stretch the product uniformly and articles of good quality can be produced [Col. 2, lines 10-16].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPUB 2011/0074057), hereinafter LEE, FURLOTTI et al. (U.S. PGPUB 2008/0286083), hereinafter FURLOTTI, and Takegami et al. (U.S. 3,986,807), hereinafter TAKEGAMI, as applied to claim 11 above, and further in view of Suzuki (U.S. 4,233,010), hereinafter SUZUKI.
Regarding claim 12, LEE, FURLOTTI and TAKEGAMI are silent as to compressed air in the blowing device. In the same field of endeavor, molding, SUZUKI teaches: further comprising compressed air-blowing devices for blowing compressed air in order to plastically deform the sheet-like blank in a step of forming the container (SUZUKI teaches compressed air is blown from the cylinder rod (88) through the T-shape hole (37) into the inside of the piece (10) [Col. 5, lines 22-25]), said compressed air-blowing devices comprising at least one duct for conveying compressed air which is connected to a compressed air source (SUZUKI teaches introducing compressed air through air holes formed in the core shaft into the piece [Col. 2, lines 48-51]. SUZUKI teaches compressed air is blown from the cylinder rod (88) through the T-shape hole (37) and air passages (39) into the inside of the piece (10) for radially orienting the same [Col. 5, lines 22-24]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, FURLOTTI and TAKEGAMI, by having compressed air-blowing devices, as suggested by SUZUKI, in order for the part to change in accordance with the shape and size of the moldings [Col. 2, lines 51-53].
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPUB 2011/0074057), hereinafter LEE, FURLOTTI et al. (U.S. PGPUB 2008/0286083), hereinafter FURLOTTI, and Takegami et al. (U.S. 3,986,807), hereinafter TAKEGAMI, as applied to claim 11 above, and further in view of Netsu (U.S. PGPUB 2006/0099294), hereinafter NETSU.
Regarding claim 13, LEE, FURLOTTI and TAKEGAMI teach all of the claimed limitations as stated above. In the alternative, in the same field of endeavor, molding, NETSU further teaches: wherein the gripping device comprises: - a guide sleeve configured to slide on the upright column (NETSU teaches a slider (100) and the vertical moving shaft (98) are connected [0188]), and a movement cam- following roller, which cooperates with a dedicated fixed cam in order to cause the vertical translation along the upright column of the gripping device (NETSU teaches the raising and lowering of the vertical shaft are carried out by a vertical moving cam mechanism (110) and the vertical moving cam mechanism includes a cam follower (111) [0191]); - said grippers for supporting the sheet-like blank, an actuation mechanism to which the grippers are articulated, and a gripper actuation cam-following roller, which in turn is functionally connected to the actuation mechanism and cooperates with a dedicated fixed cam in order to determine the opening and closing of the grippers (NETSU teaches the raising and lowering movement of the vertical moving shaft (98) are converted to sliding movement of the slider (100), and the sliding movement of the slider is converted via the pair of operation arms (103, 104) to the opening and closing movement of the mold support members (94, 95) that support the left and right molding dies (30, 31) [0196; 0190]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, FURLOTTI and TAKEGAMI, by having gripping arms to opening and close the molds on a turntable and a moving cam mechanism, as suggested by NETSU, in order to transport the preforms and molded products reliably and efficiently [0203].
Regarding claim 16, NETSU further teaches: wherein the mold is configured to move with respect to the upright column (NETSU teaches molds (29) includes molding dies (30, 31) that are opened and closed laterally by the mold opening/closing mechanism (33) comprised of the link mechanism [0188].) and comprises: - a mold die having a shape adapted to generate said container (NETSU teaches the molds including molding dies (30, 31) that is shaped to generate the container [Fig. 6]); - a mold cam-following roller, which cooperates with a dedicated fixed cam in order to cause an alternating movement of the mold along the upright column (NETSU teaches the raising and lowering of the vertical shaft (98) are carried out by a vertical moving cam mechanism (110). The vertical cam moving mechanism (110) includes a cam follower (111) attached to a lower end part of the vertical moving shaft and cylindrical cam groove (113) [0191]); - a sleeve which embraces the upright column so that it can slide (NETSU teaches a vertical slider (114) is fixed to a lower end part of the vertical moving shaft (98), and is set to rise and fall along a vertical slide guide (115) [0192]); and - a pneumatic tightening device (NETSU teaches the slide and cam follower are used [0191-0192]. According to the Applicant’s specification, the pneumatic tightening device consists of the cam follower and sleeve [pg. 9 of Applicant’s specification]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPUB 2011/0074057), hereinafter LEE, FURLOTTI et al. (U.S. PGPUB 2008/0286083), hereinafter FURLOTTI, and Takegami et al. (U.S. 3,986,807), hereinafter TAKEGAMI, as applied to claim 11 above, and further in view of LEMAIRE et al. (U.S. PGPUB 2016/0339623), hereinafter LEMAIRE.
Regarding claim 15, LEE teaches: wherein the means for actuating the thermoforming drawing device are pneumatic and comprise a pneumatic actuator which actuates a stem of the thermoforming drawing device in the direction of the mold (LEE teaches the billet thermoformer may be equipped with a pneumatic system and each plunger may be actuated to travel in a direction that is parallel to the axis of rotation of the billet thermoformer [0098; Fig. 16]), but is silent as to: a return spring which works against said means for actuating the thermoforming drawing device and acts on the stem of the thermoforming drawing device in order to return it to a position which it is spaced apart from the mold. In the same field of endeavor, molding, LEMAIRE teaches the use of a pneumatic jack as a means for actuating the nozzle nose (30) between raised and lowered positions [0078]. LEMAIRE teaches preferably, the return means (42) consist of a compression spring [0178; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, FURLOTTI and TAKEGAMI, by having a compression spring, as suggested by LEMAIRE, in order to help facilitate the release of the final container by keeping it in position [0026]. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPUB 2011/0074057), hereinafter LEE, FURLOTTI et al. (U.S. PGPUB 2008/0286083), hereinafter FURLOTTI, and Takegami et al. (U.S. 3,986,807), hereinafter TAKEGAMI, as applied to claim 11 above, and further in view of Hamilton (U.S. 3,895,931), hereinafter HAMILTON, and Bottacco et al. (U.S. PGPUB 2004/0131719), hereinafter BOTTACCO.
Regarding claim 16, LEE, FURLOTTI and TAKEGAMI teach all of the claimed limitations as stated above, including: wherein the mold is configured to move with respect to the upright column (TAKEGAMI teaches the mold halves (10A, 10B) are configured to move with respect to the upright column [Figs. 2-3].) and comprises: - a mold die having a shape adapted to generate said container (TAKEGAMI teaches the mold (6) forms a bottle D [Col. 4, lines 1-6]); . . . ; - a sleeve which embraces the upright column so that it can slide (TAKEGAMI shows sleeves (9A, 9B) that embrace the upright column and slide [Figs. 2-3]), but are silent as to: - a mold cam-following roller, which cooperates with a dedicated fixed cam in order to cause an alternating movement of the mold along the upright column and - a pneumatic tightening device. In the same field of endeavor, molding, HAMILTON a roller (624) in cooperation with a cam (582) moves an assembly up and down for the desired amount for receiving an object [Col. 19, lines 60-68]. HAMILTON teaches a shaft and a sleeve [Col. 19, lines 38-57]. HAMILTON teaches the concept of using a cam, cam follower roller and shaft. Additionally, HAMILTON teaches a sleeve and cam follower are used. According to the Applicant’s specification, the pneumatic tightening device consists of the cam follower and sleeve [pg. 10, lines 10-20, of Applicant’s specification]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, FURLOTTI, and TAKEGAMI, by having the concept of moving up and done an upright column using a cam and cam follower roller, as suggested by HAMILTON, in order to perform continuous molding [Col. 2, lines 34-37]. Furthermore, it is a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
LEE, FURLOTTI, TAKEGAMI and HAMILTON do not explicitly teach a pneumatic tightening device. In the same field of endeavor, molding, BOTTACCO teaches a tightening cylinder (5) that can be a single-acting cylinder [0036; 0038]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, FURLOTTI, TAKEGAMI and HAMILTON, by having a tightening cylinder, as suggested by BOTTACCO, in order to provide adequate pressure so as to compensate for any gapping that may have remained between the molds [0039].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPUB 2011/0074057), hereinafter LEE, FURLOTTI et al. (U.S. PGPUB 2008/0286083), hereinafter FURLOTTI, and Takegami et al. (U.S. 3,986,807), hereinafter TAKEGAMI, as applied to claim 11 above, and further in view of Valyi (U.S. 3,970,419), hereinafter VALYI.
Regarding claim 17, LEE, FURLOTTI and TAKEGAMI are silent as to: wherein the mold comprises a cooling system for cooling at least perimetric walls of the mold die. In the same field of endeavor, molding, VALYI teaches the wall surfaces of the  molds may be subjected to temperature control by conventional means, such as by circulating heating and cooling fluid through channels within said mold walls [Col. 5, lines 30-38]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, FURLOTTI and TAKEGAMI, by having a cooling system in the walls of the molds, as suggested by VALYI, in order to control cooling cycles for materials which require specific treatment of that nature [Col. 5, lines 21-23].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748